Citation Nr: 0529735	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  98-00 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder, to include disorders of the cervical spine, 
thoracic spine, and lumbar spine.  

2.  Entitlement to service connection for bilateral 
temporomandibular joint (TMJ) syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from September 1975 to May 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from October 1997, May 1998, June 1998, and November 
1999 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  The 
appellant disagreed and this appeal ensued.  

In a November 2001 decision, the Board inter alia granted the 
appellant's applications to reopen the previously denied 
claims of entitlement to service connection for a chronic 
back disorder (to include disorders of the cervical spine, 
thoracic spine, and lumbar spine) and for bilateral TMJ 
syndrome.  It then remanded these reopened claims for further 
evidentiary development.  

In February 2005, the Board again remanded the case for a 
travel board hearing as requested by the appellant.  In June 
2005, the appellant testified at a hearing before the 
undersigned Veterans Law Judge on the issues listed on the 
title page of this decision.  A travel board hearing had 
previously been held in April 2001 before a different 
Veterans Law Judge on the issues of whether to reopen the 
previously denied claims.  A judge who holds a hearing must 
participate in making the final determination on these 
issues.  See 38 U.S.C.A. § 7107(c) (West 2002).  As the 
testimony in June 2005 concerned the merits of the service-
connection claims, in contrast to the testimony in April 2001 
concerning the Board's jurisdiction over these claims, the 
final determination of the issues on appeal may be 
adjudicated by the judge who conducted the June 2005 hearing.  

In this decision, the Board denies the claim of service 
connection for bilateral TMJ syndrome.  The issue of service 
connection for a chronic back disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  


FINDING OF FACT

The appellant's claimed bilateral TMJ syndrome is less likely 
than not related to an in-service motor vehicle accident in 
November 1976.  


CONCLUSION OF LAW

Bilateral TMJ syndrome was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 

Before addressing the claims directly, the Board must address 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  The law 
addresses the notification and assistance requirements of VA 
in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
115.  

In VCAA letters dated in March 2002, December 2003, and 
September 2004, the RO notified the appellant of the 
information and evidence necessary to substantiate the 
claims, the information and evidence that VA would seek to 
provide, and the information and evidence the appellant was 
expected to provide.  In addition, the RO asked the appellant 
to submit any evidence in his possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

VA also has a duty to assist the veteran in marshalling 
evidence to support his claim.  Here, VA has obtained private 
records identified by the veteran, obtained examinations and 
opinions, and afforded the veteran a personal hearing.  The 
Board finds that the duty to assist has been satisfied.


Relevant Law and Regulation

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  It generally requires medical 
evidence of a current disability; evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West , 12 Vet. App. 247, 253 (1999); Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b) (2005); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno, 6 Vet. App. at 469.  However, where the claim involves 
issues of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  


Service Connection for Temporomandibular (TMJ) Syndrome

The appellant contends he has bilateral TMJ syndrome as a 
result of facial trauma suffered in the 1976 in-service motor 
vehicle accident.  The initial element of a service-
connection claim requires competent medical evidence of a 
current disorder affecting the TMJs.  VA clinical records in 
March 1998 included a diagnostic impression of rule out TMJ 
following the appellant's complaints of increased frequency 
in jaw popping and chronic dislocation of the jaw.  VA x-rays 
showed early degenerative changes noted at the mandibular 
fossa and mandibular condyle.  VA clinical records in May 
1998 indicated the appellant had post-traumatic degenerative 
joint disease of the TMJs.  A private physician in October 
and November 1998 diagnosed internal joint derangement of the 
right TMJ, hypermobility of the right and left TMJ, 
questionable left TMJ internal derangement versus normal 
variant, and left TMJ bony changes associated with anterior 
lipping.  VA examination in January 2000 revealed bilateral 
TMJ syndrome.  VA clinical records in July 2001 and in May 
2002 assessed TMJ pain.  VA clinical records in May 2003 
indicated right TMJ syndrome.  A private oral surgeon in July 
2002 and February 2003 statements indicated the appellant had 
symptoms affecting both TMJs.  VA dental examination in 
February 2004 diagnosed TMJ dysfunction, predominantly in the 
right; the left TMJ was described as essentially normal.  A 
private MRI in June 2004 indicated the right TMJ had an 
abnormal appearance, with the meniscus displaced posteriorly 
in the open mouth position.  These medical findings 
correspond to a current disorder and satisfy the initial 
element of the claim.  

As to the second element of the claim, the service medical 
and personnel records establish that the appellant was 
involved in a motor vehicle accident in November 1976, with 
the only injury noted being a laceration of the chin.  VA has 
already established service connection for residuals of this 
laceration.  The separation examination in March 1977 noted 
the accident and a head injury manifested by a laceration of 
the chin.  The examination report did not indicate that the 
residuals of the accident include TMJ syndrome.  

The key question in this case is whether the record includes 
competent medical evidence linking the current findings of 
TMJ to the accident in service, as claimed by the appellant.  
Several medical documents do no more than recite the 
appellant's asserted history of his bilateral TMJ syndrome as 
related to an in-service accident, without offering any 
medical opinion as to the accuracy of that history.  VA 
clinical records in May 1998, which indicated post-traumatic 
degenerative joint disease of the TMJs, parenthetically noted 
the appellant had a history of a 1977 motor vehicle accident 
with facial trauma.  Private physician's report in October 
1998 indicated as history that the appellant was involved in 
a motor vehicle accident in 1977, lost consciousness, and had 
significant facial trauma where he broke the steering wheel.  
The reported history continued that the appellant experienced 
TMJ pain soon after the accident, though he had not sought 
treatment until 1998.  VA clinical records in May 2002, which 
included an impression of TMJ syndrome, noted that the 
appellant reported the disorder occurred during military 
service as the result of a motor vehicle accident.  As these 
documents offer no more than a physician's description of the 
history from the appellant's perspective, such a description 
is not probative as to a connection between the current 
disability and a claimed in-service injury.  That is 
especially problematic in this case where the asserted injury 
is undocumented history in the medical records 
contemporaneous with service.  See LeShore v. Brown, 8 Vet. 
App. 406, 408-10 (1995) (recitation by a medical professional 
of a claimant's history is of limited probative weight).  

The probative medical evidence in this case is limited to VA 
examinations in January 2000 and February 2004, and 
statements of a private oral surgeon in July 2002 and 
February 2003.  VA examination in January 2000 included a 
history that the appellant was hospitalized in a British 
hospital after a motor vehicle accident, after which he 
noticed clicking in his TMJs.  The examiner had access to 
information that the appellant was involved in a motor 
vehicle accident in service that showed a laceration of the 
chin, and that British hospital records later discussed a 
nasal fracture after the accident.  The examiner concluded 
that, while the TMJ condition might be trauma related, he 
could not say with any likelihood based on the available 
information that the disorder is a sequel to the motor 
vehicle accident in 1976.  VA examination in February 2004, 
which diagnosed dysfunction of the right TMJ and an 
essentially normal left TMJ, included an opinion that, if a 
traumatic event were to cause damage to the TMJs, there 
should be documentation following that injury for treatment 
and a record of symptoms.  The examiner noted there was no 
documentation stating the TMJ symptoms were present after the 
initial motor vehicle accident in 1976, and also noted that 
following an injury in a motor vehicle accident in 1991 the 
symptoms seemed to have exacerbated.  From this, the examiner 
concluded that the symptoms were as likely as not related to 
the 1991 injury than to the 1976 injury.  Finally, the 
private oral surgeon, who in July 2002 and February 2003 
statements discussed the TMJ syndrome, reported that the 
appellant claimed he had been involved in an accident in 
1991, though not specifically a motor vehicle accident.  The 
surgeon noted he had no specific information as to any pre-
existing condition or whether, if there were, if it had been 
increased in severity by the 1991 incident.  

None of these three medical opinions indicated there was a 
likelihood that the appellant's current TMJ syndrome had a 
relationship to the in-service motor vehicle accident.  These 
opinions thus conform with the service medical and personnel 
records that provide no basis for concluding there was an 
injury to the TMJs as a result of the in-service accident.  
In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a bilateral TMJ syndrome.  


ORDER

Service connection for temporomandibular joint (TMJ) syndrome 
is denied.  


REMAND

In September 2005, the Board received from the appellant an 
"Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA)", provided VA with 
permission to contact an office of the U. S. Department of 
Labor about a July 1991 back injury while he was employed by 
the VA Medical Center at Bay Pines, Florida.  The record 
includes an August 2005 letter from the appellant to that 
Federal agency, without evidence of a response.  Nonetheless, 
VA has an obligation to assist the appellant in obtaining 
evidence or information from other Federal agencies.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  Using (if necessary) the 
authorization provided by the appellant 
in September 2005, contact the U.S. 
Department of Labor, at the address 
listed, and obtain all documents relevant 
to an on-the-job thoracic spine injury at 
the VA Medical Center at Bay Pines, 
Florida, on July 7, 1991, while the 
appellant was employed at that facility.  
Associate all documents obtained with the 
claims file.  

2.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal is not granted, the 
appellant and his representative should 
be furnished with a supplemental 
statement of the case, to include all 
pertinent law and regulations, and an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


